Cardwell, J.,
delivered the opinion of the court.
July 7, 1886, E. Bateman, agent for his wife, M. L. Bate-man, through II. J. Wright, entered into a contract in writing with John W. Bison, trustee and agent for his wife, Sarah A. Bison, whereby Bateman undertook and agreed, under a penalty of $100, to furnish and put up into the Bivanna Mills in Fluvanna county, the property of Sarah A. Bison, certain machinery and other equipments minutely stated in the contract, and “to do all the work necessary to make SO barrels of flour in 24 hours, the quality of which shall be up to the standard of any burr mill in the State of Yirgiuia, guaranteeing a .barrel of extra flour from four and one-third bushels of wheat that will weigh sixty pounds to the bushel;” the work, to be completed within thirty days from date of the contract,' and for which Bateman was to receive the gross sum of twelve hundred dollars—four hundred dollars in ninety days, four hundred dollars in six months, and four hundred dollars in twelve months from the completion of the contract; Bison to board Wright and the hands while working at the Bivanna mills, without charge. This contract was subsequently, by endorsement thereon, approved by E. Bateman and M. L. Bateman, his wife, and Sarah A. Bison, with slight modifications as to the date of the first payment of the contract price, and as to the time within which certain work on water wheel *390and connections with saw-mill were to be completed, making the time as to the first payment sixty days, instead of ninety, from completion of the contract, and sixty days from date of contract, instead of thirty, within which to make the connections to saw-mill, etc., and negotiable notes to be given for the last two payments of the contract price.
August 12th following the date of the contract,' only a part of the machinery had been put in the mill, and little or no work had been done by Bateman; whereupon Bison complained by letter to Bateman of the delay, and notified him of his (Rison’s) intention to claim damages of $20 for each day from the date upon which the contract should have been completed, until completed, and about the 16th of August locked up the mill, and refused to let Bateman resume work, or take the machinery out of the mill that he had already put in. But, upon some understanding had -between the parties, Bate-man resumed work; the contract as modified remaining unchanged, except as to some of the machinery, which, at the request of Rison, was changed; he agreeing to buy such as- he wished substituted for that specified in the contract, its cost to be deducted from the original gross contract price. The work continued until about November 5th following, when all the machinery had been put in, and the work completed, except as to a portion of it—the cost of completing the work then unfinished being, as shown by the testimony, from twenty-five to thirty dollars; and Rison then took charge of the mill, began to work it, and assumed to do the uncompleted work himself, which he afterwards did together with other work and additions not covered or contemplated by the contract.
December 3, 1886, W. J. Keller, wfio was a sub-contractor on this work, and on the 31st of January, 1887, E. Bateman, the general contractor, filed their accounts of the work done and materials furnished, sworn to, and with a statement and description of the Rivanna mills’ property upon which they *391claimed a mechanic’s lien in pursuance of the statute, and caused notice thereof in writing to be at once served upon Kison, as trustee, and upon his wife, Sarah A. Kison. These accounts were duly recorded in the clerk’s office of Fluvanna County Court, as required by the statute, the former for §206.80, and the latter for §1,200.
January 25, 1887, an agreement in writing was entered into between Bateman and Eison to refer the matters in controversy between them to arbitration, the arbitrators being afterwards chosen; but before an award ivas made, Bateman withdrew from the agreement and the arbitration faded. The liens taken out by Keller and Bateman were then assigned to J. L. Moon, appellee; whereupon Moon, as assignee, filed his bill in the Circuit Court of Fluvanna county to enforce them, making Eison and wife, E. Bateman and wife, and W. J. Keller parties defendant; to which bill, answers were filed by all the defendants except Keller; John W. Kison demurring and answering for himself and wife, and the latter also demurring and adopting the answer of her husband and trustee as her own. And on November 21, 1888, the Circuit Court of Fluvanna referred the cause to one of its commissioners, who was directed to take and report “the following accounts on the testimony then in the cause, or which might be taken on behalf of either party:
“First, an account showing what amount, if any, is due to the plaintiff;
“ Second, what amount, if any, the defendants John W. Eison and wife, are entitled to as against E. Bateman and wife, or as against any claim established by the plaintiff as assignee of said E. Bateman and wife, or of W. J. Keller, by reason of any delay or failure on the part of said E. Bateman and wife in the execution of the work stipulated for in the contract filed with their bill;
c ‘ Third, an account showing the annual and fee-simple value *392of the property in the proceedings mentioned, with all liens thereon and their priorities, if aiiy. ”
A number of witnesses were examined on behalf of both the plaintiff and defendants Eison and wife, before and after this decree of reference, and on the 9th of April, 1890, A'. E. King, the commissioner to whom the cause was referred, filed his report, sustaining the liens of Keller and Bateman on the Eivanna mills, and reporting that there was due to Moon, as assignee, by Eison and wife, $572.54, one-third of which was due at sixty days from the 5th of November, 1886, one-third at six months from said date, and the remaining third at twelve months from said date, each sum to bear interest from the date it was due, total due including interest to April 10, 1890, $671.
In the account “A” filed with this report, the commissioner allowed the full contract price, and deducted therefrom the cost of certain machinery purchased and paid for by Eison, the cost of the work omitted by Bateman, and the forfeiture under the contract of $100, and also some small sums paid by Eison to workmen on the mill, leaving the balance due, as stated, $572.54, with interest; the sum of $100 credited to Eison being allowed as covering all damages sustained by Eison by the delay in the completion of the work, no other or additional damages having been proved.
To this report a number of exceptions were filed by Eison and wife, and by the plaintiff, and on the 23d day of May, 1890, the cause having been submitted to the judge of Fluvanna Circuit Court for decision and decree in vacation, the judge made a decree overruling the demurrers to the bill and the exceptions to Commissioner King’s report, and approved- and confirmed the report, and further decreed that unless John "W. Eison trustee, and Sarah A. Eison, his wife, or one of them, paid within forty days from the date of the decree, to Jacob L. Moon, the money with interest, as shown to be due *393him by account “A” filed with Commissioner King’s report, and the costs of Moon incurred in the prosecution of this suit, the sheriff of Fluvanna county should proceed, after notice prescribed by the decree, to rent out the Kivanna mills for the purpose of paying the amount due by Kison and wife. From this decree an appeal was allowed Kison and wife.
The assignments of error are five in number, the second of which is waived, aud the remaining four will be considered in their order.
The first assignment of error is that the plaintiff could not recover in this suit because the bill does not allege a complete performance of the contract by Bateman. This suit was brought properly in a court of equity to enforce the mechanic’s liens taken out by Keller and Bateman and assigned to Moon; and the court having taken jurisdiction of the case, should have done just what it appears it has done-—proceeded to the determination of all the questions between the parties to the suit, according to their rights a,nd the equities of the case. Hence this assignment of error cannot be maintained.
The third assignment of error is that Keller was a mere workman for daily wages, and not in any sense a sub-contractor, and that Bateman’s lien acquired under the statute should not have been maintained, because the account filed therewith was not a true account. It is unnecessary to consider the Keller lien, as his claim had been paid off by Bate-man through Moon, assignee, and Bateman’s claim covered the entire amount of the original contract price. It is true that the statute, commonly known as the “mechanic’s lien law,” at the time that Bateman took out his lien, required that the account filed therewith should be “a true account;” and while it appears that the account filed by Bateman states truly the amount of the contract price, it omits to credit Bison with the cost of the machinery that he had purchased to substitute for some of the machinery specified in the contract, and some *394other items that were afterwards allowed by the commissioner in stating the account between Bateman and Bison. But it does not appear in the record that Bateman knew at the filing of this account just what the credits were, or the amounts thereof, that Bison was entitled to. Hence it would seem that the account made out and filed by him was as true an account as he could, under the circumstances, have made; and moreover, it does not appear that this failure by Bateman to put the proper credits on the account has worked any injury to Bison. In the case of Taylor v. Netherwood, decided by this court in January last, ante p. 88, where the account filed by Netherwood only set out the specific amount in gross for which Netherwood contracted to do the work and furnish the material necessary therefor, it was held that the account filed by him was sufficient. The statute, under which Netherwood sued out his lien, required that the account should not be “wilfully false,” and the statute, formerly, as we have seen, required that the account should be “a true account.” Yery little difference, if any, in the requirement as to what the account should be. Where the account is substantially correct, and especially where any inaccuracies or omissions, do not work injury to the owner of the property, we think it is sufficient; and this seems to be sustained by the weight of authority. Taylor v. Netherwood, and the cases there cited.
The fourth assignment of error is that no action could be maintained on Bateman’s claim until the arbitration and award' stipulated for was had and made. It is well settled that either party may withdraw from an agreement to arbitrate, made after a cause of action has arisen, and before the award has been rendered, and that such an agreement is no bar to suit at law or in equity, and no foundation for a decree of specific performance. Corbin et als. v. Adams et als., 76 Va. 58; Morse on Arbitration, 79 and 90; Tobey v. County of Bristol et als., 3 Story 822. The only remedy for the party *395aggrieved is by an action for damages growing out of the breach of submission. Morse on Arbitration, supra, 239. It is contended, however, by appellants that one of the condi-' tions upon which Bateman was allowed to resume work’ on the contract August 16,1886, was that the matteis of difference between them should be submitted, upon the completion of the work, to arbitration; but this is not sustained by the evidence. Indeed, it is inconsistent with the position taken by Rison in his answer, wherein he only contends that the agreement to arbitrate was brought about January 25, 1887, the date of the agreement, by a proposal from Bateman to have all matters in dispute betw een them submitted to arbitration.
The fifth and last assignment of error is, in effect, that the Circuit Court should not have sustained Commissioner King’s report, because the damages allowed Rison as a set off to Bateman’s claim were inadequate.
The decree referring the cause to the commissioner, as we have seen, authorized him to enquire into every matter of fact necessary to establish what damages Rison was entitled to as an off-set to plaintiff’s claim, and to settle the accounts between them according to the equities of the case; and quite a number of witnesses ivere examined. The plaintiff, as Bate-man’s assignee, was entitled to recover the gross price agreed upon in the contract, subject to a deduction of the cost of machinery, or other sums paid by Rison for Bateman, the sum which it would take to complete the contract and to compensate Rison for any damages sustained by him by reason of the delay in the completion of the contract. 5 Rob. Pr. 273;
Van Buren v. Digges, 11 Howard 475; 13 Amer. & Eng. En. Law, 867. And the damages were not confined to the penalty or forfeiture stipulated for in the contract, but were to be measured by the evidence. The contention is that Rison was entitled not only to the §100 penalty specified in the contract, but to additional damages, even including the cost of additions *396and repairs put on the mill two years thereafter. This contention cannot he sustained. The commissioner fairly and rightly stated the account between the parties, allowing Bison, the cost of completing the work which should have been done by Bateman, and $100, as covering the damages sustained by Bison by the delay of Bateman in completing the contract. The first item is clearly shown by the evidence, and the commissioner states that he allowed the $100 as covering all damages to which Bison was entitled for delay, because there were no other damages proved. We think the evidence fully sustains his findings, and the Circuit Court committed no error in sustaining the report.
For the foregoing reasons we are of opinion that the decree of the Circuit Court complained of is clearly right, and it is therefore affirmed.
Aeeibmed.